DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furui (2019/02836658).

	Regarding claim 8, Furui discloses a lighting system for a vehicle(10L) having a vehicle structure (inherent), said lighting system comprising: a round housing (12, Fig. 1); a lens (11); a light source (23) disposed within the housing; and a sensor disposed between the round housing and the lens sensing a condition outside (30). Furui does not clearly disclose a plurality of light sources. Regarding modifying the device of Furui to have a plurality of light sources, it would have been obvious to one of ordinary skill in the art at the time the invention was made to      St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to modify the light source of Furui to have a plurality of light sources of the purpose of providing the headlamp with a predetermined light emission. 

Regarding claim 9, Furui discloses a lighting system for a vehicle(10L) having a vehicle structure(inherent), said lighting system comprising: a housing (12); a lens (11); a light source disposed within the housing (23); and a sensor disposed between the housing and the lens sensing a condition outside the lens (30), the light source disposed above the sensor (Fig. 2). Furui does not clearly disclose a plurality of light sources. Regarding modifying the device of Furui to have a plurality of light sources, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Furui to have a plurality of light sources since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to modify the light source of Furui to have a plurality of light sources of the purpose of providing the headlamp(s) with a predetermined light emission.       Furui does not disclose the light source being below the sensor.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the light source(s) of Furui to be below the sensor, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One of ordinary skill in the art would have been motivated to place the light source(s) below the sensor for the purpose of providing the headlamp(s) with a predetermined light emission. 
Allowable Subject Matter
Claims 2-7,10-21,26-35 are allowed.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875